              Case 2:19-cv-00860-MJP Document 49 Filed 09/21/20 Page 1 of 3




 1                                                                    The Honorable Marsha J. Pechman
                                                                       Noting Date: September 25, 2020
 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON

 9
     NANCY GILL,
10
                                   Plaintiff,            No.     2:19-cv-00860-MJP
11
                   vs.                                   DEFENDANTS’ RESPONSE TO
12                                                       PLAINTIFF’S MOTION FOR ORDER
     MICHAEL MAGAN, MICHAEL GONZALEZ,                    REQUIRING KING COUNTY
13   TIMOTHY RENIHAN AND THE CITY OF                     CORRECTIONAL FACILITY TO
     SEATTLE,                                            RELEASE INMATE RECORDS
14
                                   Defendants.           Noting Date: September 25, 2020
15

16

17          Defendants Michael Magan, Michael Gonzalez, Timothy Renihan and the City of Seattle

18   (“Defendants”), by and through their attorneys of record, respond to Plaintiff’s Motion for Order

19   Requiring King County Correctional Facility to Release Inmate Records (“Plaintiff’s Motion”).

20          Defendants do not agree with the relevance or admissibility of the records sought in Plaintiff’s

21   ///

22   ///

23   ///
       DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER                              Peter S. Holmes
                                                                                         Seattle City Attorney
       REQUIRING KING COUNTY CORRECTIONAL FACILITY TO RELEASE                            701 5th Avenue, Suite 2050
       INMATE RECORDS - 1                                                                Seattle, WA 98104-7095
                                                                                         (206) 684-8200
       2:19-cv-00860-MJP
               Case 2:19-cv-00860-MJP Document 49 Filed 09/21/20 Page 2 of 3




 1   Motion. However, Defendants do not oppose Plaintiff’s Motion. Further, Defendants do not waive

 2   the ability to challenge relevance or admissibility in the future.

 3

 4          DATED this 21st day of September, 2020.

 5                                          PETER S. HOLMES
                                            Seattle City Attorney
 6

 7                                      By: s/ Susan Park
                                            Susan Park, WSBA# 53857
 8                                          Ghazal Sharifi, WSBA# 47750
                                            Assistant City Attorneys
 9
                                             E-Mail: Susan.Park@seattle.gov
10                                           E-Mail: Ghazal.Sharifi@seattle.gov

11                                           Seattle City Attorney’s Office
                                             701 Fifth Avenue, Suite 2050
12                                           Seattle, WA 98104
                                             Phone: (206) 684-8200
13
                                             Attorneys for Defendants City of Seattle, Michael Magan,
14                                           Michael Gonzalez and Timothy Renihan

15

16

17

18

19

20

21

22

23
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER                               Peter S. Holmes
                                                                                         Seattle City Attorney
      REQUIRING KING COUNTY CORRECTIONAL FACILITY TO RELEASE                             701 5th Avenue, Suite 2050
      INMATE RECORDS - 2                                                                 Seattle, WA 98104-7095
                                                                                         (206) 684-8200
      2:19-cv-00860-MJP
               Case 2:19-cv-00860-MJP Document 49 Filed 09/21/20 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE

 2           I hereby certify that on September 21, 2020 I electronically filed the foregoing with the Clerk
     of the Court using the CM/ECF system which will send notification of such filing to the following:
 3
             Darryl Parker, WSBA# 30770                     ( x ) Via Email
 4           Civil Rights Justice Center, PLLC             DParker@civilrightsjusticecenter.com
             2150 N. 107th Street, Suite 520               jhenderson@civilrightsjusticecenter.com
 5           Seattle, WA 98133                             kbasu@civilrightsjusticecenter.com
                                                           adiaz@civilrightsjusticecenter.com
 6           [Attorney for Plaintiff]                      pandrews@civilrightsjusticecenter.com

 7

 8                                  _s/ Jennifer Litfin______________
                                    Jennifer Litfin, Paralegal
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER                                Peter S. Holmes
                                                                                          Seattle City Attorney
      REQUIRING KING COUNTY CORRECTIONAL FACILITY TO RELEASE                              701 5th Avenue, Suite 2050
      INMATE RECORDS - 3                                                                  Seattle, WA 98104-7095
                                                                                          (206) 684-8200
      2:19-cv-00860-MJP
